              Case 2:19-cr-00214-RSL Document 53 Filed 07/26/21 Page 1 of 1




 1                                                           Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
                          UNITED STATES DISTRICT COURT FOR THE
 7                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 8
 9    UNITED STATES OF AMERICA,
                                                    CASE NO. CR19-0214-RSL
10                            Plaintiff
11                       v.
                                                    ORDER GRANTING UNITED STATES’
12    LEWIS K. JAMES,
                                                    UNOPPOSED MOTION TO DISMISS
13                            Defendant.            INDICTMENT
14
15         The government’s unopposed Motion to Dismiss Indictment is hereby
16 GRANTED. Pursuant to Fed. R. Crim. Proc. 48(a), the Indictment against Defendant
17 Lewis K. James is dismissed with prejudice.
18
19         DATED this 26th day of July 2021.
20
21                                               _____________________________
                                                    _
                                                 ROBERT S. LASNIK
22
                                                 U.S. DISTRICT COURT JUDGE
23 Presented By:
24
   s/ J. Tate London
25
   J. TATE LONDON
26 Assistant United States Attorney
27
28
     ORDER GRANTING MOTION TO DISMISS - 1                          UNITED STATES ATTORNEY
     United States v. James, CR19-0214-RSL                          700 STEWART ST., SUITE 5220
                                                                    SEATTLE, WASHINGTON 98101
                                                                          (206) 553-7970
